*824It appears from the record that the police commissioner followed subdivision 1 of section VII and section VIII of rule V of the civil service regulations (N. Y. City Mun. Civ. Serv. Comm. Rules) in passing over the name of the petitioner. The record before the court does not suggest any abuse of the commissioner’s discretion or warrant the court’s rejecting or inquiring further into the commissioner’s denial that petitioner had been refused appointment because of his mother’s signing a Communist nominating petition. Grounds upon which the commissioner might appropriately have acted are acknowledged in the petition. People ex rel. Balcom v. Mosher (163 N. Y. 32) is controlling. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the petition dismissed. Settle order on notice. Concur — Peck, P. J., Bastow, Rabin, Cox and Frank, JJ. [207 Misc. 577.]